Citation Nr: 1023404	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-22 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for right carpal 
tunnel syndrome, to include the propriety of a reduction from 
10 percent to noncompensable effective from January 1, 2009.

2.  Entitlement to an increased evaluation for left carpal 
tunnel syndrome, to include the propriety of a reduction from 
10 percent to noncompensable effective from January 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Christine C. Kung, , Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to August 
1984, from April 1987 to July 1991, and from January 1993 to 
June 2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Fargo, North Dakota (RO).  That decision reduced the 
Veteran's separate disability evaluations for his right and 
left carpal tunnel syndrome from 10 percent to noncompensable 
effective from January 1, 2009.  The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

A hearing was held on April 6, 2010, by means of video 
conferencing equipment with the appellant in Fargo, North 
Dakota, before the undersigned Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To notify the Veteran of pertinent 
regulations, to afford him a more recent VA examination, and 
to obtain additional treatment records.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

As previously noted, the December 2008 rating decision 
currently on appeal decreased the Veteran's separate 
disability evaluations for his right and left carpal tunnel 
syndrome from 10 percent to noncompensable effective from 
January 1, 2009.  In his December 2008 notice of 
disagreement, the Veteran indicated that he did not believe 
that his evaluations should have been decreased.  However, he 
has not been provided with the laws and regulations pertinent 
to rating reductions.   In particular, the Board notes that 
the May 2009 statement of the case (SOC) did not contain the 
laws and regulations pertaining to rating reductions, namely 
38 C.F.R. § 3.105.

The Board also notes that the Veteran was afforded VA 
examinations in November 2008 and March 2009 in connection 
with his current claim.  The Veteran subsequently testified 
at a hearing before the Board in April 2010 during which he 
and his representative noted that it had been 16 months since 
his last examination and indicated that his disability had 
worsened.  In particular, the Veteran stated that his 
condition was progressively worsening, and he reported having 
symptoms of pain, decreased grip, decreased strength, and 
decreased sensation.  He also asserted that he had painful 
surgical scars.  Generally, when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, the Board finds that a VA examination is 
necessary to assess the current severity and manifestations 
of the Veteran's service-connected right and left carpal 
tunnel syndrome.

It also appears that there may be additional treatment 
records that are not associated with the claims file.  In 
this regard, the Veteran testified in April 2010 that he had 
received all of his treatment through VA.  Although he 
indicated that he was not currently being treated for his 
carpal tunnel syndrome, the Veteran did state that he had an 
annual physical examination during the prior month.  However, 
the claims file does not contain any treatment records dated 
after December 2008.  Such records may prove to be relevant 
and probative.  Therefore, as this case is already being 
remanded for further development, the RO should take this 
opportunity to obtain any and associate with the claims file 
any and all treatment records pertaining to the Veteran's 
bilateral carpal tunnel syndrome.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for his 
bilateral carpal tunnel syndrome.  
After acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate 
these records with the claims file.  A 
specific request should be made for VA 
medical records dated from December 
2008 to the present.

2.  The Veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected right and left carpal tunnel 
syndrome.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the Veteran's service- 
connected bilateral carpal tunnel 
syndrome.

The examiner should report all signs 
and symptoms necessary for rating the 
Veteran's right and left carpal tunnel 
syndrome under the rating criteria.  In 
particular, the examiner should 
indicate whether the Veteran has mild, 
moderate, or severe incomplete 
paralysis.  He or she should also 
address whether the Veteran has any 
scars resulting from his surgery for 
carpal tunnel syndrome.  If so, the 
examiner should report all signs and 
symptoms necessary to evaluate a scar 
under the rating criteria, including 
the size of the scar(s) and whether 
there is pain, instability, or 
limitation of motion or function.  It 
should also be noted whether the scar 
is deep, superficial, or painful.

 A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

3.  When the development requested has 
been completed, the case should be 
should be reviewed by the RO.  If the 
benefits sought are not granted, the 
Veteran and his representative should 
be furnished a Supplemental Statement 
of the Case (SSOC) and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.  The SSOC 
should set forth all applicable laws 
and regulations pertaining to each 
issue, including those pertaining to 
rating reductions, such as 38 C.F.R. 
§ 3.105.  The RO should also address 
whether the Veteran is entitled to a 
separate or higher evaluation for 
scars.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
